Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 11-20 have been renumbered 10-19. Therefore, claims 1-19 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiggeshoff et al (US 2021/0406575).
In Regards to claim 1 Wiggeshoff discloses:
a computing device (paragraph [0138], client device 1084) comprising: 

at least one processor (paragraph [0138], CPU of client device 1084), and 

a non-transitory computer readable medium storing computer executable code (paragraph [0138], memory of client device 1084) that when executed by the at least one processor causes the at least one processor to: 

obtain at least one image of a trigger accessory within a video stream during a period in which the video stream is being obtained by a camera having a field of view directed at the trigger accessory and the at least one processor is executing an augmented reality game requiring visual input from the trigger accessory to enable a user to play the augmented reality game, the augmented reality game having a plurality of software modules (paragraph [0042], paragraph [0045], a user operates a device 102 (HMD) to scan a real world object for injection of a corresponding virtual object into a video game);
scanned real world objects are processed to generate a model of the virtual object);

apply image analysis to the trigger icon within the image of the trigger accessory to determine the orientation of the trigger accessory (paragraph [0091], the real-world objects are continually recognized and their states are tracked and updated including orientation); and 

execute at least one of the plurality of software modules of the augmented reality game dependent upon the configuration of the trigger icon (paragraph [0042], real-world scanned object is injected into a corresponding virtual world).

In Regards to claims 9 and 11 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses:
a non-transitory computer readable medium storing computer executable code (paragraph [0138], memory of client device 1084) that when executed by at least one processor (paragraph [0138], CPU of client device 1084) cause the at least one processor to: 

obtain at least one image of a first trigger accessory within a field of view of a video stream during a period in which the video stream is being obtained by a camera having a field of view directed at the first trigger accessory and the at least one processor is executing an augmented reality game requiring visual input from the first trigger accessory to enable a user to play a game provided by the augmented reality game (paragraph [0042], paragraph [0045], a user operates a device 102 (HMD) to scan a real world object for injection of a corresponding virtual object into a video game), 

the game having a first augmented reality environment associated with the first trigger accessory (paragraph [0058], for example if a shape is a shape which is not contained in the library of objects then a method of generating the virtual object is deployed), and 

for example if a shape is a shape which is contained in the library of objects then the object is inserted into the player’s game);

collect and non-transitorily store a first data associated with the user playing the game within the first augmented reality environment (paragraph [0060], the unrecognized object is defined and stored for future use);

access the first data when the user is playing the game within the second augmented reality environment (paragraph [0060], once defined machine learning model 304 will recognize the added object); and

modify the game within the second augmented reality environment based upon the first data (paragraph [0061], when the real world object is recognized it is inserted into the video game).

In Regards to claims 2 and 15 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses:
a display (paragraph [0138], display of client device 1084) and 

wherein the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to display the augmented reality game on the display (paragraph [0042], video game is presented on primary display 114 or on the screen of the secondary display device).

In Regards to claim 3 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to display an avatar within the augmented reality game on the display (paragraph [0050], a user controlled avatar or virtual character).
In Regards to claim 4 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to identify at least a first predetermined shape and a second predetermined shape of the trigger accessory within the at least one image (paragraph [0057] – paragraph [0058], the scanned object may be an object of a shape previously stored in a library of objects or may be an object of a shape which is not contained within the library of objects).

In Regards to claim 5 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to display the augmented reality game in a configuration mode if the trigger accessory is in a first predetermined shape (paragraph [0058], for example if a shape is a shape which is not contained in the library of objects then a method of generating the virtual object is deployed) and 

to display the augmented reality game in a game mode if the trigger accessory is in a second predetermined shape (paragraph [0058], for example if a shape is a shape which is contained in the library of objects then the object is inserted into the player’s game), and 

wherein the first predetermined shape and the second predetermined shape are different (paragraph [0057] – paragraph [0058], the scanned object may be an object of a shape previously stored in a library of objects or may be an object of a shape which is not contained within the library of objects).

In Regards to claim 6 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to display, on the display, the object is carried by the player’s avatar), 

wherein the game block is one of a plurality of game blocks forming a portion of a game world, the game block including at least one digital object and at least one avatar when the augmented reality game is in game mode (paragraph [0069], the object is carried by the player’s avatar).

In Regards to claim 7 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to display, on the display, the avatar on or above the trigger icon when viewed through the display when the augmented reality game is in configuration mode (paragraph [0069], paragraph [0073], where the item can be picked up by the player’s avatar).

In Regards to claims 8 and 16 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses:
an interface operable to receive one or more interaction and wherein the non-transitory computer readable medium further stores computer executable code that when executed by the at least one processor causes the at least one processor to respond to the one or more interaction received by the interface (paragraph [0075], functions of the video game object can be controlled via player input device).

In Regards to claim 12 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses:
the first trigger accessory is a bracelet (paragraph [0069], object may be an article of clothing, the examiner interprets clothing to include a bracelet).



In Regards to claim 17 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the display and the interface are integrated into the computing device (paragraph [0138], IO and display of client device 1084).

In Regards to claim 18 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the first trigger accessory has at least a first predetermined shape or a second predetermined shape (paragraph [0057] – paragraph [0058], the scanned object may be an object of a shape previously stored in a library of objects or may be an object of a shape which is not contained within the library of objects) and 

wherein the non-transitory computer readable medium further includes computer executable code that when executed by the at least one processor causes the at least one processor to further obtain at least one third image of the first trigger accessory within the field of view of the video stream during the period in which the video stream is being obtained by the camera having the field of view directed at the first trigger accessory (paragraph [0045], a user may capture multiple angles of scanning of the object) and 

the at least one processor is executing an augmented reality game requiring visual input from the first trigger accessory having either the first predetermined shape or the second predetermined shape to enable the user to play the game provided by the augmented reality game (paragraph [0042], paragraph [0045], a user operates a device 102 (HMD) to scan a real world object for injection of a corresponding virtual object into a video game), 

the augmented reality game having a third augmented reality environment associated with the first predetermined shape (paragraph [0085], the player is provided a suggestion of placement of the object in the video game), and 

a fourth augmented reality environment associated with the second predetermined shape (paragraph [0060], user may define an unknown object).
In Regards to claim 19 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the first augmented reality environment and the second augmented reality environment are different (paragraph [0057] – paragraph [0058], the scanned object may be an object of a shape previously stored in a library of objects or may be an object of a shape which is not contained within the library of objects).

In Regards to claim 20 Wiggeshoff discloses that which is discussed above. Wiggeshoff further discloses that:
the third augmented reality environment and the fourth augmented reality environment are different (paragraph [0060], paragraph [0085], the player is providing a suggestion of placement of the object in the video game is different than when a user may define an unknown object prior to placement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggeshoff et al (US 2021/0406575) in view of Guven et al (US 2009/0285483)
In Regards to claims 13 and 14 Wiggeshoff discloses that which is discussed above. However, Wiggeshoff does not specifically discloses that:
the first trigger icon is printed or embossed on the first trigger accessory; or
the second trigger icon is printed or embossed on the second trigger accessory.

Guven discloses that:
a first trigger icon is printed or embossed on the first trigger accessory (paragraph [0035], an image is scanned and based on the code (i.e., UPC or barcode) the object is identified and an overlay is inserted into the image, i.e., a first object to be inserted).

the second trigger icon is printed or embossed on the second trigger accessory (paragraph [0035], an image is scanned and based on the code (i.e., UPC or barcode) the object is identified and an overlay is inserted into the image, i.e., a second object to be inserted).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the object code scanner as taught by Guven into the game object scanner as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715